DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  50 to 150 words are allowed in an Abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the phrase “the second hyperbaric oxygen hyperbaric container” on lines 4-5, and lines 8-9 is differently phrased from its original recitation “the second hyperbaric oxygen ring-shaped container”. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a blood cleaning device” in the preamble of the claim, but the body of the claim does not recite any structure or functional language that make clear how the claimed invention carries out the function recited in the preamble of “blood cleaning”.  Thus, the claim is indefinite since it is unknown how the body of the claim “cleans blood” with the recited structure and functions therein.
Claim 1 recites the limitation “the second hyperbaric oxygen hyperbaric container” on line 5 and on line 11 of the claim.  It is not clear if this limitation is the same limitation as “a second hyperbaric oxygen ring-shaped container” on line 2 of the claim, or if this limitation is a different limitation altogether, which in the event it is, lacks antecedent basis.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitations “a first/second hyperbaric oxygen ring-shaped container”.  It is unclear how these “ring-shaped containers” have “oxygen” or “hyperbaric” properties based on the structural limitations recited in the claim.  There is nothing indicating any oxygen source or any structure introducing or demonstrating a “hyperbaric” environment.
Claim 4 recites in its preamble “according to any of claims 3”, making it unclear upon which claim Claim 4 is dependent.  Additionally, a dependent claim may only be dependent on one claim, not an alternative grouping of claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stobbe, (US 2011/0236932).
Claims 1-3 are directed to a blood cleaning device, an apparatus or device type invention group.
Regarding Claims 1-3, a first embodiment of Stobbe (Embodiment 1) discloses a blood cleaning device, (See paragraph [0002], [0082] & [0085], Stobbe), comprising a first oxygen ring-shaped container, (Capsule 912, See Figure 9 & 3, See paragraph [0303], [0294] & [0311]), a second oxygen ring-shaped container, (Capsule 913, See Figure 9 & 3, See paragraph [0303], [0294] & [0311]), a depth media ring-shaped container, (Depth Filtration Capsule 97, See Figure 9, See paragraphs [0312] & [0297]), and a control panel, (Control Capsulate 20c and Circuit Board 20d, See Figure 2 & 9, See paragraphs [0277] & [0293]); the first hyperbaric oxygen ring-shaped container is connected with an original blood inlet pipe, (Line with Valve 109a, See Figure 10 & 9, See paragraphs [0315] & [0317]); the second oxygen container is provided with a cleaned blood outlet pipe, (Downstream line after Capsule 913, See Figures 9 & 10, See paragraph [0315]); the cleaned blood outlet pipe is provided with an outlet valve, (See Figure 10 and paragraph [0315]; Valve on line between Downstream Processing Capsule 107 (analogous to Capsule 97 from Figure 9) and Port 109b); the first hyperbaric oxygen ring-shaped container and the adsorption particle ring-shaped container are connected by a first connecting pipe and a second connecting pipe, (Line 109h and Line 109g connecting from Pump module above Capsule 101 (analogous to Capsules 912/913 from Figure 9), See Figure 10); the first connecting pipe is provided with a first connecting valve, (Valve on Line 109h, See Figure 10), and the second connecting pipe is provided with a second connecting valve, (Valve on Line 109g, See Figure 10); the adsorption particle ring-shaped container is connected to the second hyperbaric oxygen hyperbaric container by a third connecting pipe, (Line 109d with valve 109f to Pumping Module above Capsule 101 to Pumping Module 104c to Central Line with Valve to Downstream Processing Capsule 107, See Figure 10 & 9); the third connecting pipe is provided with a third connecting valve, (Line 109d with valve 109f to Pumping Module above Capsule 101 to Pumping Module 104c to Central Line with Valve to Downstream Processing Capsule 107, See Figure 10 & 9); the first connecting valve, the second connecting valve, the third connecting valve, and the outlet valve are all electrically connected to the control panel, (Control Capsulate 20c and Circuit Board 20d, See Figure 2 & 9, See paragraphs [0277] & [0293]), and the first connecting valve, the second connecting valve, the third connecting valve, and the outlet valve are all controlled by the control panel, (Control Capsulate 20c and Circuit Board 20d, See Figure 2 & 9, See paragraphs [0277] & [0293]).
Embodiment 1 of Stobbe does not explicitly disclose that the first and second oxygen ring-shaped container are also hyperbaric, that the depth media ring-shaped container is an adsorption particle ring-shaped container, and wherein the adsorption particle ring-shaped container is provided with adsorption particles.
Embodiment 2 of Stobbe discloses that the first and second oxygen ring-shaped container would also be hyperbaric, (See paragraph [0128], or [0185] or [0215]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood cleaning device of Embodiment 1 of Stobbe by incorporating that the first and second oxygen ring-shaped container would also be hyperbaric as in Embodiment 2 of Stobbe because “a slight overpressure of protective gas in each capsule insures no contamination is sucked into the capsules”, (See paragraph [0128], Stobbe).
Modified Stobbe does not explicitly disclose that the depth media ring-shaped container is an adsorption particle ring-shaped container, and wherein the adsorption particle ring-shaped container is provided with adsorption particles.
Embodiment 3 of Stobbe discloses that the depth media ring-shaped container is an adsorption particle ring-shaped container, and wherein the adsorption particle ring-shaped container is provided with adsorption particles, (See paragraphs [0205] & [0208]-[0210], Stobbe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood cleaning device of modified Stobbe by incorporating the depth media ring-shaped container is an adsorption particle ring-shaped container, and wherein the adsorption particle ring-shaped container is provided with adsorption particles as in Embodiment 3 of Stobbe because “packed bed ion-exchange…with capsules for stacking options are well-known”, (See paragraph [0208], Stobbe), in which “some chromatograph media is even suitable to apply on micro porous membranes” to achieve “a small-footprint” with “disposable character”, (See paragraphs [0210] & [0211], Stobbe), while providing high “capture efficiency” for “product contaminant removal”, (See paragraph [0205], Stobbe).
Additional Disclosures Included:
Claim 2: The blood cleaning device according to claim 1, wherein the original blood inlet pipe is provided with an inlet valve, (Valve 109a, See Figures 9 & 10, See paragraphs [0315] & [0317], Stobbe).
Claim 3: The blood cleaning device according to claim 2, wherein the inlet valve is electrically connected to the control panel, and the inlet valve is controlled by the control panel, (Control Capsulate 20c and Circuit Board 20d, See Figure 2 & 9, See paragraphs [0277]-[0291] & [0293]; and Valve 109a, See Figures 9 & 10, See paragraphs [0315] & [0317], Stobbe).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stobbe, (US 2011/0236932), in view of O’Mahony et al., (“O’Mahony”, US 2005/0256444).
Claim 4 is directed to a blood cleaning device, an apparatus or device type invention group.
Regarding Claim 4, modified Stobbe discloses the blood cleaning device according to any one of claims 3, but does not disclose wherein the control panel is an LCD control panel.
O’Mahony discloses applications for blood cleaning, (See paragraph [0012], [0013], O’Mahony), wherein the control panel is an LCD control panel, (See paragraph [0055], O’Mahony).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood cleaning device of modified Stobbe by incorporating wherein the control panel is an LCD control panel as in O’Mahony in order to provide “a user-friendly GUI [graphic user interface] in which dependent control settings are automatically adjusted as a user-operator manually adjusts independent control settings”, (See paragraph [0015], O’Mahony), while giving “operator information about treatment, and assists in identifying faults in the fluid path, and causes of alarm”, (See paragraph [0027], O’Mahony).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779